Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election with traverse of Group species D (Fig. 10) is acknowledged.
The traversal is on the ground(s) that the base claim 49 is generic to all the species (all cited figures). This is not found persuasive because any dependent claim and any amendment to be made to the base claim should ab in accordance to the elected figure ( Figure 10), since each of the cited figures define an invention that is patentably distinct invention compared to other species and  would require different class/subclass search and/or search strings. Nonetheless, upon allowance, the examiner may adjoin the withdrawn claims that are dependent to the examined base claim. The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Claim Objection
Claim 62 and Claim 61 are objected as claim 61 is missing from among the claims. Appropriated  correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 49- 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 49 is indefinite for respectively reciting a method comprising since the preamble is incomplete as a method what? or method of doing what? a mere citing a method is an incomplete preamble that needs to be  appropriately defined. 
Claim 62 is indefinite for citing wherein the flutes or ribs extend longitudinally along an axial length of the stub cable’ as lacking antecedent basis for these claims.  
Claims 50-62 are rejected because of dependency. 

Allowable Subject Matter
Claims 50, 53 and 55-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, if the base claim no longer is rejected under USC 122b and including all of the limitations of the base claim and any intervening claims. Claims 50, 53 and 55-57 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. 

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
 
Claims 49, 51-52, 54 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over “Larsson” et. al. US 201min3547 A1, and further in view of “Smithl” et al., US 20140334791 A1, and further view of  “Beals” et al., US 20020040731 A1.  
Regarding claims 1,  Larsson teaches a method (see figs. 1-14), comprising: providing a fiber optic cable terminal or drop terminal (see figs. 1-14 and at least pa. 0038), the cable terminal or drop terminal comprising 
an enclosure having a plurality of ports that are environmentally sealed relative to the enclosure (see at least pa. 0033), the fiber optic cable terminal or drop terminal including a pushable stub cable connected to a destination,  the pushable stub cable including at least one optical fiber (see at least pa. 0044)  and a jacket surrounding the at least one optical fiber (noting that since the optical fibers are inside the cable the cable is obviously has outer jacketing surrounding the optical fibers, as being extremely conventional); and advancing a distal end of the pushable stub cable distally into a route by at least a minimum distance, wherein the advancing is performed by applying only one or more pushing forces from a location that is proximal to the proximal end of the route and without distally pulling the stub cable from a location that is distal to the proximal end of the conduit (see at least pa. 0006; wherein air blowing is a blowing force used to blow the stub cable through a route to a desired destination).

	However, Larsson does not explicitly teaches that A) the above ports each of the ports are “ruggedized” ports and being adapted to receive a ruggedized fiber optic connector from outside the enclosure, and B)  that the above pushable stub cable being advanced through a conduit to connected to the  enclosure at a proximal end of the pushable stub cable.  Nonetheless, Larsson states that the optical cables that are coupled to the enclosure are connectorized (pa. 0005) and that the ports are configured for single or multiple connections (see pa. 0033) and obviously they would be connected from outside to its ports. For clarity reasons, in the same filed of endower, Smith teaches wherein the ports are “ruggedized” ports and being adapted to receive a ruggedized fiber optic connector  (see at least figs. 13-30 and parag. 0043, 0044, 0060 and 0011). And Beals teaches a pushable stub cable that is blown through a conduit and that the cable also is connected to the enclosure (see at least figs. 2 and 20-22 and at least 0050).  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the method of Larsson by using conventional “ruggedized” ports  being adapted to receive a ruggedized fiber optic connector from outside the enclosure taught by Smith and that a pushable stub cable that is blown through a conduit to be coupled to a sealed/air-locked housing in order for efficiently and cost effectively distributing fiber optic communications services to a local area (see  pa. 0007, Smith).    
 
The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:

Regarding claim 51, Beals further teaches wherein the cable terminal or drop terminal and at least a portion of the conduit extending distally from the proximal end of the conduit are underground (see at least pa . 0002).   
Regarding claim 52, Larsson or Smith further teaches wherein the cable terminal or drop terminal is coupled to a telecommunications pole (Larsson ap. 0033), and the limitation at least a portion of the conduit is aerially suspended is obvious that when cable is coupled to pole or a wall then a portion of the cable would be partially suspend (see all claim limitation taught by Smith Fig. 5). 
With regard to claim 54, as the above cited art is silent on wherein the pushable stub cable includes at least one rigid strength member surrounded by the jacket, a fiber optical cable having a jacket with a strength member is extremely convention in the art see provided prior art (i.e., US 20210011239 A1, US 5425121 A) by the examiner that can be used as such a fiber optical cable stub to be pushed in a conduit as taught by Beals.   
		With regard to claims 59, the above cited prior art is silent on ‘wherein the minimum distance is at least 100 times the minimum inner transverse width of the conduit, or wherein the minimum distance is at least 1,000 times the minimum inner transverse width of the conduit, is an obvious choice of moving the cable though a conduit to a desired distance as having no novelty and can be easily done by an ordinary skill in the art such as by Beals, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 60, Beals further teaches, wherein the conduit defines a proximal to distal path for the stub cable that includes one or more “curved” sections (see at least figs. 2-3 with one or more “curved” sections).  
 
Strength 

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
FR 2663795 A1
US 20020040731 A1
US 5425121 A
US 20220120975 A1
US 20210011239 A1
US 7558458 B2
US 20220155546 A1
US 20190033547 A1
US 20100067857 A1
US 20140334791 A1
US 7292763 B2
US 6160940 A






Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883